   3:20-cv-02912-MGL-PJG           Date Filed 11/10/20      Entry Number 15        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Indigo Ocean Rose Kraim Wilson,         )                     C/A No. 3:20-2912-MGL
                                        )
                            Plaintiff,  )
                                        )
       v.                               )
                                        )                              ORDER
City of Columbia Police Department; The )
State; Mayor Steven Benjamin; Richland )
Springs; Richland County Sheriff Dept., )
                                        )
                            Defendants. )
                                        )

       Plaintiff Indigo Ocean Rose Kraim Wilson, a pro se litigant, filed this civil rights action.

By order issued October 1, 2020, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 10.) Plaintiff was warned that failure to provide the necessary information within a specific

time period would subject the case to dismissal. Plaintiff did not respond to the Order and the time

for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with

an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of

the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                             s. Mary G. Lewis________
November 10, 2020                                            Mary G. Lewis
Columbia, South Carolina                                     United States District Judge

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            Page 1 of 1
